Blandford, Justice.
This was an action brought in the city court of Oartersville by Ryals against Crawford and Hicks to recover damages for the killing of a cow and calf, which damages were alleged to be $120.00. The plaintiff recovered a verdict in the court below against Crawford, who made a motion for a new trial upon the following grounds : (1) Error in refusing to nonsuit; (2) verdict contrary to evidence, etc.; (3) error in refusing the motion to dismiss the action. The court overruled the motion for a new trial, and Crawford excepted.
We think there was no error in refusing to nonsuit the case, as we think the evidence was sufficient to authorize the case being submitted to a jury. Nor do we think the verdict was contrary to the law or the evidence; we find the evidence was sufficient to author-’ ize the jury to find as they did in this case.
The plaintiff having stated t*hat he would not insist upon a verdict for damages for the killing of the calf, the defendant in the court below moved to dismiss the action because it reduced the claim of the plaintiff' to under $100, and according to the law organizing the city court of Cartersville, that court did not have jurisdiction of any amount under $100. Thereupon the plaintiff, before any judgment was rendered by the court on the motion to dismiss, said he would insist upon damages for the killing of the calf. The court then overruled the motion to dismiss, and this ruling is complained of. We think the court very properly over*351ruled the motion, and committed no error in so doing. And in looking upon the whole case, wo discover no error committed on the part of the coui’t below ; and the judgment overruling the motion for a new trial is therefore

Affirmed.